         Case 1:19-cv-03184-APM Document 16 Filed 09/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

FIREARMS POLICY FOUNDATION, et al.,       )
                                          )
                              Plaintiffs, )                 Civil Action No. 19-3184 (APM)
                                          )
      v.                                  )
                                          )                 MOTION TO WITHDRAW
U.S. DEPARTMENT OF STATE,                 )
                                          )
                              Defendant.  )
__________________________________________)

                          MOTION TO WITHDRAW APPEARANCE

       Pursuant to Local Rule 83.2 and 83.6(c). Mr. Alan Beck moves this Court to allow him to

withdraw his appearance from the above captioned case. Plaintiff will continue to be represented

by Mr. Stephen D. Stamboulieh. In compliance with Local Rule 83.6(c), a copy of this motion

will be served upon all parties by this Court’s ECF system upon the filing of this motion.


Dated: September 22, 2021,

Respectfully submitted,



 /s/ Alan Beck______

 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com
 DC District Court Bar# HI001


 Counsel for Plaintiffs
         Case 1:19-cv-03184-APM Document 16 Filed 09/22/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

I, Alan Beck, counsel for Plaintiff, hereby certify that on this day, I have caused to be filed the
foregoing document or pleading with the District Court’s ECF which sent a notice and a copy of
the foregoing to all counsel of record.

Dated: September 22, 2021

/s/ Alan Beck
Alan Beck




                                                 2
